EXHIBIT 10.1

EXECUTION VERSION

PAG CO-OBLIGATION FEE, INDEMNITY AND SECURITY AGREEMENT

THIS PAG CO-OBLIGATION FEE, INDEMNITY AND SECURITY AGREEMENT is made this 30th
day of April, 2012, by PENSKE AUTOMOTIVE GROUP, INC., a Delaware corporation
(“PAG”), to and in favor of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (“GECC”), for the purpose of inducing GECC to enter into certain
transactions for the benefit of PAG, as described more particularly below.

WHEREAS, PAG, Penske Truck Leasing Corporation, a Delaware corporation (“PTLC”),
and subsidiaries of GECC, as general and limited partners in Penske Truck
Leasing Co., L.P., a Delaware limited partnership (the “Partnership”), have
formed LJ VP Holdings LLC, a Delaware limited liability company (“Holdings”),
and Holdings is co-issuing together with GECC the Holdings Bonds, the proceeds
of which are being contributed to the Partnership, thereby enabling the increase
in equity of the Partnership without altering ultimate ownership or control of
the Partnership;

WHEREAS, the increased equity of the Partnership will enable the Partnership to
obtain one or more investment grade credit ratings of the Partnership and enable
it to issue debt at advantageous rates to pay off borrowings under the revolving
credit agreement between the Partnership and GECC (the “GECC Revolver”) and
reduce credit support obligations outstanding under the Contingent Liabilities
Agreement between the Partnership and GECC; and

WHEREAS, concurrently with the execution and delivery of this Agreement, PTLC
and Penske System, Inc. are entering into a co-obligation fee, indemnity and
security agreement to and in favor of GECC (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “PTLC
Co-Obligation Agreement”) on similar terms and conditions as contained in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the undertakings set
forth and described herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, PAG,
intending to be legally bound, covenants and agrees to and with GECC as follows:

1. Definitions. As used in this Agreement:

“Additional Capital Contribution Loan” shall have the meaning set forth in the
Holdings LLC Agreement.

“Agent” shall mean a representative of GECC designated by GECC in writing, which
shall initially be GECC until such time as GECC designates another
representative of GECC in writing.

“Agreement” shall mean this PAG Co-Obligation Fee, Indemnity and Security
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.



--------------------------------------------------------------------------------

“Bankruptcy Action” means (i) the filing by PAG of a voluntary petition seeking
liquidation, reorganization, arrangement or readjustment, in any form, of its
debts under Title 11 of the United States Bankruptcy Code or any other federal
or state insolvency Law, or PAG’s filing an answer consenting to or acquiescing
in any such petition, (ii) the making by PAG of any assignment for the benefit
of its creditors or (iii) the expiration of sixty (60) days after the filing of
an involuntary petition under Title 11 of the United States Bankruptcy Code, an
application for the appointment of a receiver for a material portion of the
assets of PAG, or an involuntary petition seeking liquidation, reorganization,
arrangement or readjustment of its debts under any other federal or state
insolvency Law, provided that the same shall not have been vacated, set aside or
stayed within such sixty (60) -day period.

“Board” shall mean the board of directors of PAG.

“Bonds Maturity Date” shall have the meaning set forth in the Holdings LLC
Agreement.

“Business Day” shall mean any day other than a Saturday or Sunday or other day
that commercial banks are required or permitted to be closed in New York City.

“Claim” shall mean any claim, demand, right, damage, dispute, cost, expense,
Lien, debt, liability, loss, judgment, suit, action and cause of action of
whatever kind and nature whatsoever, whether known or unknown, contingent or
absolute.

“Closing” shall have the meaning set forth in Section 2.

“Collateral” shall mean the property, or interests in property, in which PAG has
granted security interests to GECC in Section 4, to secure payment of the
Secured Obligations.

“Collateral Document” shall mean the Holdings LLC Agreement.

“Collateral Distributions” shall mean any monies at any time or from time to
time received or receivable by PAG, under, in respect of, or pursuant to, the
Collateral Document, howsoever denominated, documented or occurring, including
Holdings Member Interest Distributions.

“Contribution Subaccount” shall have the meaning set forth in the Holdings LLC
Agreement.

“Co-Obligation” shall mean all initially scheduled obligations for the payment
of money by GECC as co-issuer of the Holdings Bonds or, after the Fall Away
Event, as issuer, in each case as initially provided in the Holdings Bond
Indenture.

“Deemed Transfer” shall have the meaning set forth in Section 9(b).

“Default” shall mean any of the events specified in the definition of “Event of
Default” whether or not any applicable requirement for the giving of notice, the
lapse of time, or both, has been satisfied.

 

2



--------------------------------------------------------------------------------

“Default Rate” shall mean a rate of interest per annum equal to the Prime Rate
as it may change from time to time plus 2.5%, provided that the Default Rate
shall not exceed a rate that may be lawfully charged.

“Effective Date” shall mean the date of this Agreement.

“Event of Default” shall mean: (i) the failure of PAG to pay the PAG
Co-Obligation Fee, when due; (ii) the failure of PAG to make any Indemnity
Payment with respect to the Indemnified Amounts referred to in Section 3(i) or
3(iii) below within five (5) Business Days after any such amount is due;
(iii) the failure of PAG to make any Indemnity Payment with respect to the
Indemnified Amounts referred to in Section 3(ii) or 3(iv) below, when due;
(iv) the failure of PAG to observe, comply with or perform any of its material
obligations or covenants hereunder (other than the payment obligations referred
to in clauses (i), (ii) or (iii) of this definition) or under any Transaction
Document and such default shall remain un-remedied upon the expiration of any
grace or cure period provided in respect thereof and, if none has been provided,
within five (5) Business Days after receipt of notice from GECC of the failure
of PAG to observe, comply with or perform any of such obligations; (v) the
failure of PAG to pay any amounts due under Sections 11.7 or 11.8 within five
(5) Business Days after any such amount is due; (vi) any breach of any
representation or warranty of PAG made hereunder; (vii) the failure of PAG to
pay any interest at the Default Rate, when due; or (viii) PAG becoming the
subject of any Bankruptcy Action.

“Fall Away Event” shall mean the assumption by GECC of all obligations under the
Holdings Bond Indenture and the securities issued thereunder pursuant to
Section 11.03 thereof.

“Fall Away Payment Amounts” shall mean any amounts paid under Section 10.3 of
the Holdings LLC Agreement, which will be deemed distributed when paid in
accordance with such Section.

“Funding Loan” shall have the meaning set forth in Section 9(c).

“GE Members” shall mean, collectively, (i) GE Capital Truck Leasing Holding
Corp., a Delaware corporation, (ii) General Electric Credit Corporation of
Tennessee, a Tennessee corporation, and (iii) Logistics Holding Corp., a
Delaware corporation, in each case including their respective permitted
successors and permitted assigns pursuant to Article 9 of the Holdings LLC
Agreement.

“GECC” shall have the meaning set forth in the first paragraph hereof, including
its successors and assigns pursuant to Section 11.4.

“GECC Revolver” shall have the meaning set forth in the first “Whereas” clause
of this Agreement.

 

3



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any (a) U.S., foreign, federal, state, local
or other government, (b) governmental commission, board, body, bureau, agency,
department or other judicial, regulatory or administrative authority of any
nature, including courts, tribunals and other judicial bodies, (c) self
regulatory body or authority, or (d) instrumentality or entity designed to act
for or on behalf of the foregoing in exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Holdings” shall have the meaning set forth in the first “Whereas” clause of
this Agreement.

“Holdings Bond Indenture” shall mean that certain Senior Indenture, dated as of
the Effective Date, by and among GECC and Holdings in their capacities as
co-issuers of the Holdings Bonds, with The Bank of New York Mellon, as Trustee,
or any successor thereto appointed as Trustee pursuant to such Indenture, as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the Holdings LLC Agreement.

“Holdings Bonds” shall mean the notes issued under the Holdings Bond Indenture,
in an aggregate principal amount of $700,000,000.

“Holdings LLC Agreement” shall mean that certain Amended and Restated Limited
Liability Company Agreement of Holdings, dated the Effective Date, by and among
the managing member and other members of Holdings, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Holdings Members” shall mean the Members (as defined in the Holdings LLC
Agreement).

“Holdings Member Interests” shall mean all membership interests (including
preferred and common) of Holdings issued to its members at any time or from time
to time.

“Holdings Member Interest Distributions” shall mean any distributions, whether
of cash or property, including additional Holdings Member Interests, at any time
or from time to time received or receivable from Holdings by any holder of
Holdings Member Interests, including dividends and returns of capital.

“Indemnified Amount” shall have the meaning set forth in Section 3 below.

“Indemnity Payments” shall have the meaning set forth in Section 3 below.

“Interest Obligations” shall have the meaning set forth in the Holdings LLC
Agreement.

“Interest Obligations Deficiency” shall have the meaning set forth in the
Holdings LLC Agreement.

“Law” shall mean any applicable foreign or domestic, federal, state or local,
statute, ordinance, rule, regulation, code, license, permit, authorization,
approval, consent, order, judgment, decree, injunction or requirement of any
Governmental Authority or any arbitration tribunal.

 

4



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement) and any
capital lease having substantially the same economic effect as any of the
foregoing).

“LJ VP LLC Agreement” shall mean that certain Limited Liability Company
Agreement of LJ VP, LLC, dated as of the Effective Date, executed by Holdings as
the sole member of LJ VP, LLC, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Losses” shall mean all damages, losses, liabilities, costs and expenses
incurred by GECC or any of its Affiliates in connection with any breach of or
default under an Additional Capital Contribution Loan.

“Material Adverse Effect” shall mean, with respect to PAG, (i) a material
adverse effect on its interest in, or title to, any Collateral, (ii) a material
adverse effect on the validity, status, perfection or priority of any Lien
granted pursuant hereto or pursuant to any other Transaction Document or (iii) a
material adverse effect on the ability of PAG to perform its obligations under
any of the Transaction Documents.

“Material Agreements” shall mean the (i) Organizational Documents of Holdings
and (ii) Holdings Bond Indenture.

“Maturity Deficiency” shall have the meaning set forth in the Holdings LLC
Agreement.

“Maturity Obligations” shall have the meaning set forth in the Holdings LLC
Agreement.

“Organizational Documents” shall mean: (i) for a corporation, its articles (or
certificate) of incorporation and bylaws; (ii) for a limited partnership, its
articles (or certificate)of limited partnership and limited partnership
agreement; and (iii) for a limited liability company, its articles (or
certificate) of formation or organization and any operating agreement or limited
liability company agreement; together with, for each such entity and any other
entity not described above, such other, similar documents as are integral to its
formation or the conduct of its business operations among its shareholders,
partners, or members and the corporation, partnership or limited liability
company.

“PAG” shall have the meaning set forth in the first paragraph hereof, including
its permitted successors and permitted assigns pursuant to Section 11.4.

“PAG Co-Obligation Fee” shall mean a fee per annum (pro-rated quarterly), equal
in amount to the product of (x) one and fifty one-hundredths percent
(1.50%) (expressed as a decimal), (y) the PAG Co- Obligation Percentage
(expressed as a decimal), and (z) $700,000,000, accrued daily from the date of
issuance of the Holdings Bonds on the basis of a 360-day year comprised of
twelve 30-day months and pro-rated for any partial quarterly period.

“PAG Co-Obligation Percentage” shall mean 9.02%.

 

5



--------------------------------------------------------------------------------

“Partnership” shall have the meaning set forth in the first “Whereas” clause of
this Agreement.

“Partnership Agreement” shall mean the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated April 30, 2012, by and among the
limited partners and general partner of the Partnership, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Partnership Interest Distributions” shall mean any distributions, whether of
cash or property, including additional Partnership Interests, at any time or
from time to time received or receivable from the Partnership by any holder of
Partnership Interests, including dividends and returns of capital.

“Partnership Interests” shall have the meaning set forth in the Partnership
Agreement.

“Partnership Member” and “Partnership Members” shall mean each of, and together,
PTLC and PAG.

“Permitted Collateral Encumbrances” shall mean (a) Liens in favor of GECC
granted to secure payment of the Secured Obligations; (b) Liens for taxes,
assessments or other governmental charges not delinquent or being contested in
good faith and by appropriate proceedings and with respect to which proper
reserves have been taken by PAG; provided, that such Liens, individually or in
the aggregate, have no effect on the priority of any Liens in favor of GECC or
the value of any assets in which GECC has such a Lien; and (c) the encumbrances
granted under the Holdings LLC Agreement.

“Permitted Encumbrances” shall mean (a) Liens in favor of GECC granted to secure
payment of the Secured Obligations; (b) Liens for taxes, assessments or other
governmental charges not delinquent or being contested in good faith and by
appropriate proceedings and with respect to which proper reserves have been
taken by PAG; provided, that such Liens, individually or in the aggregate, have
no effect on the priority of any Liens in favor of GECC or the value of any
assets in which GECC has such a Lien; (c) deposits or pledges to secure
obligations under worker’s compensation, social security or similar Laws, or
under unemployment insurance; (d) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of PAG’s business; (e) mechanic’s, worker’s,
materialmen’s or other like Liens arising in the ordinary course of PAG’s
business with respect to obligations which are not due or which are being
contested in good faith by PAG; (f) Liens in the nature of ownership interests
of lessors of real and personal property; (g) other Liens incidental to the
conduct of PAG’s business or the ownership of its property and assets which were
not incurred in connection with the borrowing of money or the obtaining of
advances or credit, and which do not in the aggregate materially detract from
GECC’s rights to, in or under the Collateral or the value of PAG’s business
property or assets or which do not materially impair the use thereof in the
operation of PAG’s business; and (h) the encumbrances granted under the Holdings
LLC Agreement, the LJ VP LLC Agreement and the Partnership Agreement.

 

6



--------------------------------------------------------------------------------

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Prime Rate” means the prime rate (the base rate on corporate loans at large
U.S. money center commercial banks) as published in the Wall Street Journal or
other equivalent publication if the Wall Street Journal no longer publishes such
information.

“PTLC” shall have the meaning set forth in the first paragraph hereof, including
its permitted successors and permitted assigns pursuant to Article 9 of the
Holdings LLC Agreement.

“Sale” and “Sold” shall have the meanings set forth in the Holdings LLC
Agreement.

“Secured Obligations” shall mean the obligations of PAG described in Section 4
below as being secured by the Collateral.

“Subsidiary” of a Person shall refer to (i) any corporation (or equivalent legal
entity under foreign Law) of which such Person owns directly or indirectly more
than fifty percent (50%) of the stock, the holders of which are ordinarily and
generally, in the absence of contingencies or understandings, entitled to vote
for the election of directors, (ii) any limited liability company in which such
Person owns directly or indirectly more than fifty percent (50%) of the
membership interests, (iii) any partnership in which such other Person owns
directly or indirectly more than a fifty percent (50%) interest and (iv) any
other entity of which another Person has the voting power to elect the majority
of the members of the board of directors, the board of managers, or a similar
governing body of such entity.

“Transaction Documents” shall mean this Agreement, the Collateral Document and
any and all other agreements, instruments and documents, including guaranties,
pledges, powers of attorney, consents and all other writings heretofore, now or
hereafter executed by PAG and/or delivered to GECC relating to the security
interests granted by this Agreement.

“Transfer” shall have the meaning set forth in the Holdings LLC Agreement.

“Trustee” shall have the meaning set forth in the Holdings LLC Agreement.

“UCC” shall mean the Uniform Commercial Code, as amended from time to time and
any successor thereto.

“UCC Filing” shall have the meaning set forth in Section 4(b)(iii).

2. PAG Co-Obligation Fee. In consideration of the Co-Obligation, commencing on
the closing of the Holdings Bonds offering (the “Closing”) and continuing on a
calendar quarterly basis thereafter, on the last Business Day of each calendar
quarter, until the originally scheduled maturity date of the Holdings Bonds, PAG
shall pay to GECC the PAG Co-Obligation Fee.

 

7



--------------------------------------------------------------------------------

3. Indemnification. Without limiting any other rights which GECC may have
hereunder, under any of the other Transaction Documents or under applicable Law,
subject to Section 10, PAG hereby agrees to indemnify GECC for losses resulting
from (i) (a) at any time when the Holdings Bonds are outstanding, the PAG
Co-Obligation Percentage of any interest payments on the Holdings Bonds and any
payments of trustee and similar fees related to the Holdings Bonds made directly
by GECC under the Co-Obligation and (b) if the Holdings Bonds are redeemed by
GECC prior to their scheduled maturity date, the PAG Co-Obligation Percentage of
the amount of any interest that would have been payable on the Holdings Bonds if
they had not been so redeemed, accruing from the date of redemption until the
originally scheduled maturity date of the Holdings Bonds, with any such deemed
accrual being due and payable upon each originally scheduled payment date (such
payments of deemed accrual amounts to be the applicable indemnification,
notwithstanding that the aggregate of these payments may exceed the interest
component of the redemption price paid by GECC on the Holdings Bonds), (ii) the
PAG Co-Obligation Percentage of any principal payments on the Holdings Bonds
made directly by GECC under the Co-Obligation, with such obligation becoming due
and payable on the originally scheduled maturity date of the Holdings Bonds
(whether or not the Holdings Bonds remain outstanding until their originally
scheduled maturity date), (iii) any default or Losses with respect to an
Additional Capital Contribution Loan made by any GE Members to PAG, (iv) without
duplication with clauses (i) or (ii), the failure to make any payment due to
GECC under Section 11.7 or Section 11.8, (v) interest at the Default Rate on any
payment referred to in clauses (i)—(iv) hereof or with respect to the PAG
Co-Obligation Fee when such payment was not made on or prior to the due date
thereof and (vi) all damages, losses, liabilities, costs and expenses incurred
by GECC or any of its Affiliates in connection with the failure of PAG to
observe, comply with or perform its material obligations or covenants hereunder
or a breach of any representation or warranty of PAG hereunder (all of the
foregoing clauses (i)—(vi) hereof are called, collectively, the “Indemnified
Amounts”), which Indemnified Amounts shall be due and payable on demand (such
amounts, as and when payment thereof is demanded, are herein collectively called
the “Indemnity Payments”)). The PAG Co-Obligation Percentage of any Fall Away
Payment Amounts will reduce any Indemnified Amounts due hereunder with respect
to PAG. The indemnity obligations contained in this Section 3 shall survive the
termination of this Agreement.

4. Security Interests. (a) Grants of Liens. As security for its obligations with
respect to the PAG Co-Obligation Fee under Section 2 and all of its Indemnified
Amounts, PAG hereby grants to GECC a security interest in all right, title and
interest of PAG to, in or under all Holdings Member Interests held by PAG on or
after the date hereof, including (i) all Holdings Member Interest Distributions
thereunder, (ii) any certificate at any time issued to represent or evidence its
right, title and interest therein, and (iii) all proceeds of the foregoing;
which security interest PAG at all times shall cause to be first priority and
perfected.

(b) Collateral Representation and Warranties. PAG represents and warrants to
GECC with respect to the Collateral that:

(i) It is the owner of the Collateral pledged by it free and clear of any and
all Liens, other than Permitted Collateral Encumbrances.

(ii) It has all power, statutory and otherwise, to grant the first priority,
perfected security interest in the Collateral pledged by it.

 

8



--------------------------------------------------------------------------------

(iii) No authorization, approval or other action by, and, except with respect to
PAG’s disclosure obligations as a public company, no notice to or filing with,
any Governmental Authority is required (i) for its granting of a security
interest in the Collateral pursuant hereto, (ii) except for filings with the
Secretary of State of Delaware under Article 9 of the UCC of the State of
Delaware (the “UCC Filing”), which are being made concurrently with the
execution and delivery of this Agreement, for the perfection of such security
interest as a first priority security interest or (iii) for the exercise by GECC
of any rights or remedies pursuant to this Agreement or applicable Law.

(iv) The UCC Filing is being made concurrently with the execution and delivery
of this Agreement, and this Agreement creates a valid first priority, perfected
security interest in the Collateral of PAG securing the payment of the Secured
Obligations. All filings and other actions necessary or desirable to perfect and
protect such first priority, perfected security interest have been duly taken or
are being taken concurrently with the execution and delivery of this Agreement.
GECC has a first priority, perfected security interest in the Collateral of PAG,
subject only to the Permitted Collateral Encumbrances.

(c) Collateral Covenants. PAG covenants to GECC with respect to the Collateral
that:

(i) At any time and from time to time, upon the written request of GECC, and at
the sole expense of PAG, PAG will promptly and duly execute and deliver any and
all such further instruments and documents and take such further actions as GECC
may reasonably deem desirable to obtain the full benefits of this Agreement and
of the rights and powers herein granted with respect to PAG, including the
execution and filing of any financing or continuation statements under the UCC
in effect in any jurisdiction with respect to the first priority, perfected
security interest granted hereby and, if otherwise required hereunder,
transferring Collateral to the possession of Agent (if a first priority,
perfected security interest in such Collateral can be perfected by possession)
or causing Holdings to agree (in writing) that it will only comply with
instructions originated by Agent without further consent by PAG upon the
occurrence and continuance of an Event of Default with respect to PAG. PAG also
hereby authorizes GECC to file any such financing or continuation statement
without the signature of PAG to the maximum extent not prohibited by applicable
Law.

(ii) PAG will defend the right, title and interest hereunder of GECC, as holder
of a first priority, perfected security interest in the Collateral in which PAG
has granted a first priority, perfected security interest to GECC hereunder,
against the Claims of all Persons whomsoever.

 

9



--------------------------------------------------------------------------------

(iii) PAG will not change its name in any manner which might make any financing
or continuation statement filed hereunder seriously misleading within the
meaning of Section 9-507 of the UCC of the State of New York (or any other
then-applicable provision of the UCC of the State of New York), unless PAG shall
have given GECC at least thirty (30) days prior written notice thereof and shall
have taken all action (or made arrangements to take such action substantially
simultaneously with such change if it is impossible to take such action in
advance) necessary or reasonably requested by GECC to amend such financing
statement or continuation statement so that it is not seriously misleading. PAG
will not sign or authorize the signing on PAG’s behalf of any financing
statement naming PAG as debtor covering all or any portion of PAG’s Collateral,
except financing statements naming GECC as secured party.

(iv) PAG will not directly or indirectly Transfer or create or suffer or permit
to be created any Lien on any of the Collateral, other than Permitted Collateral
Encumbrances or as otherwise permitted by this Agreement, provided that nothing
in this Section 4(c)(iv) will prevent the payment of Holdings Member Interest
Distributions, and the application such funds by PAG, at any time an Event of
Default shall not then exist.

(v) PAG will perform all of its obligations (if any) under the Collateral
Document prior to the time that any interest or penalty would attach against PAG
or any of the Collateral as a result of PAG’s failure to perform any of such
obligations.

(vi) PAG will not (x) suffer or permit any amendment, restatement, supplement or
other modification or waiver of its Organizational Documents unless and to the
extent (1) required by Law to do so, or (2) such amendment, restatement,
supplement or other modification or waiver (A) would not cause any contravention
of, or conflict with, any material term or condition of this Agreement, any
other Transaction Document, or any Material Agreement, or (B) would not
otherwise reasonably be expected to have a Material Adverse Effect; or
(y) waive, release or compromise any Claims PAG may have against any other
Person which arise under any Collateral Document.

(vii) So long as an Event of Default shall not then exist, PAG shall be entitled
(1) to exercise for any purpose any and all powers, and (2) to receive any and
all Holdings Member Interest Distributions (if any) arising from or relating to
the Collateral; provided, however, that PAG shall not exercise such rights or
powers, or approve or consent to any action that would be in contravention of
the provisions of, or constitute a breach or Default under, this Agreement or
any of the Transaction Documents.

(viii) If there is an Event of Default with respect to PAG, any Event of Default
attributable to a failure to pay any Indemnified Amounts shall be deemed waived
upon the receipt by GECC of amounts sufficient to satisfy all such Indemnified
Amounts then due and payable by PAG.

 

10



--------------------------------------------------------------------------------

(d) Event of Default. If any Event of Default shall occur and be continuing (and
not waived in accordance herewith), the Agent may exercise in addition to all
other rights and remedies granted to it in this Agreement, the Holdings LLC
Agreement and in any other Transaction Documents, all rights and remedies of a
secured party under the UCC of the State of New York with respect to the
Collateral described in Section 4(a) hereto. Without limiting the generality of
the foregoing, PAG expressly agrees that in any such event Agent, without demand
of performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
PAG or any other Person (all and each of which demands, advertisements or
notices are hereby expressly, irrevocably and unconditionally waived), may
forthwith collect, receive, appropriate and realize upon such Collateral in
which PAG has granted a security interest to GECC with respect thereto, or any
part thereof, or may forthwith sell, lease, assign, give option or options to
purchase, or sell or otherwise dispose of and deliver such Collateral (or
contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange or broker’s board or at any of the
Agent’s offices or elsewhere at such prices as it may deem best, for cash or on
credit or for future delivery without the assumption of any credit risk. PAG
expressly acknowledges that (A) private sales may be less favorable to a seller
than public sales but that private sales shall nevertheless be deemed
commercially reasonable and otherwise permitted hereunder and (B) the GE Members
may sell, lease, assign, give option or options to purchase, or sell or
otherwise dispose of and deliver their Member Interests (or contract to do so)
at the same time in one transaction or in a series of related transactions. In
view of the fact that federal and state securities Laws and/or other applicable
Laws may impose certain restrictions on the method by which a sale of such
Collateral may be effected, PAG agrees that upon the occurrence of an Event of
Default with respect to it, the Agent may, from time to time, attempt to sell
all or any part of such Collateral in which PAG has granted a security interest
to GECC relating to such Event of Default hereunder, by means of a private
placement, restricting the prospective purchasers to those who will represent
and agree that they are purchasing for investment only and not for distribution.
In so doing, the Agent may solicit offers to buy such Collateral, or any part
thereof, for cash, from a limited number of investors deemed by the Agent in its
judgment, to be financially responsible parties who might be interested in
purchasing such Collateral, and if the Agent solicits such offers, then the
acceptance by the Agent of the highest offer obtained therefrom shall be deemed
to be a commercially reasonable method of disposing of such Collateral. GECC or
the Agent shall have the right upon any such public sale or sales, and, to the
maximum extent not prohibited by applicable Law, upon any such private sale or
sales, to purchase the whole or any part of such Collateral so sold, free of any
right or equity of redemption, which equity of redemption PAG hereby irrevocably
and unconditionally releases. GECC shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale to the Secured
Obligations in such order and manner as GECC may elect. Only after so paying
over such net proceeds and after the payment by the Agent of any other amount
required by any provision of Law, including Section 9-608(a)(1)(C) of the UCC of
the State of New York, need GECC account for the surplus, if any, to PAG. To the
maximum extent not prohibited by applicable Law, PAG hereby irrevocably and
unconditionally waives all Claims against the Agent and/or GECC arising out of
the repossession, retention or sale of such Collateral except in each case such
as arise out of the gross negligence or willful misconduct of the Agent or GECC.
Any notification of intended disposition of any of such Collateral required by
Law will be deemed to be a reasonable authenticated notification of disposition
if given at least ten (10) days prior to such disposition and such notice shall
(i) describe GECC and PAG, (ii) describe such Collateral that is the subject of
the intended disposition, (iii) state the method of the intended disposition,
(iv) state that PAG is entitled to an accounting of the Secured Obligations and
state the charge, if any, for an accounting and (v) state the time and place of
any public disposition or the time after which any private sale is to be made.
The Agent and/or GECC may disclaim any representations or warranties that might
arise in connection with the Sale or other Transfer of such Collateral and has
no obligation to provide any representations or warranties at such time except
to advise the purchaser in writing of provisions of the Collateral Document or
instruments to which it will succeed or be subject to. Except as expressly
required by the UCC of the State of New York or by the equitable principles of
good faith and fair dealing, the Agent and/or GECC shall have no duty as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of the Agent and/or GECC or as to any income thereon or as to
the preservation of rights against prior parties or any other rights pertaining
thereto. Notwithstanding the foregoing, the parties hereto agree that to the
extent that PAG is the Managing Member (as defined in the Holdings LLC
Agreement) at the time that GECC exercises its remedies with respect to any
Holdings Member Interests in the Collateral, then the transferee of such
Holdings Member Interests shall become the Managing Member only to the extent
permitted and as provided in the Holdings LLC Agreement.

 

11



--------------------------------------------------------------------------------

(e) Default Rate. If any payments hereunder are not received by GECC on the due
date therefor, interest on such payments shall accrue at the Default Rate with
respect to any of such payments until such payments and all accrued interest
thereon have been fully paid to GECC.

(f) Inspection of Premises. At all reasonable times, upon the occurrence and
during the continuation of a Default, at PAG’s expense, GECC shall have full
access to and the right to audit, check, inspect and make abstracts and copies
from PAG’s books, records, audits, correspondence and all other papers relating
to the Collateral from time to time in GECC’s sole discretion. Upon the
occurrence and during the continuation of a Default, GECC may also enter upon
PAG’s premises at any time during business hours and at any other reasonable
time, and from time to time, for the purpose of inspecting the Collateral and
any and all records pertaining thereto.

(g) GECC’s Discretion. After an Event of Default exists, and while it is
continuing, GECC shall have the right in its sole discretion to determine which
rights, Liens or remedies GECC may at any time pursue, relinquish, subordinate,
or modify or to take any other action with respect thereto and such
determination will not in any way modify or affect any of GECC’s rights
hereunder. In no event shall PAG have any right to require GECC to marshal any
Collateral.

(h) Waiver of Subrogation. Except as provided in Section 7.6, PAG shall not have
any right of subrogation as to any Collateral until this Agreement has
terminated as provided in Section 11.16.

 

12



--------------------------------------------------------------------------------

5. Conditions. The following shall occur simultaneously with the execution and
delivery of this Agreement:

(a) Transaction Documents. GECC shall have received on or prior to the Effective
Date this Agreement and each of the other Transaction Documents and the Material
Agreements, duly executed by PAG if it is a party thereto and delivered to GECC;

(b) Organizational Documents. GECC shall have received on or prior to the
Effective Date the following items, each of which shall be in form and substance
satisfactory to GECC:

(i) a certificate of the Secretary or an Assistant Secretary of PAG, dated the
Effective Date, and certifying (A) that attached thereto is a true and complete
copy of the resolutions of the Board of PAG authorizing the execution, delivery
and performance of this Agreement, and the other Transaction Documents to which
it is a party and the Material Agreements to which it is a party and the other
documents to be delivered by it hereunder and thereunder and the transactions
contemplated hereby and thereby, and that such resolutions have not been
amended, modified, revoked or rescinded and are in full force and effect,
(B) that attached thereto is a true and complete copy of such Party’s
Organizational Documents, each as in effect as of the Effective Date and (C) as
to the incumbency and specimen signature of each officer or authorized signatory
executing any Transaction Document and Collateral Document or any other document
delivered in connection herewith or therewith on behalf of PAG, together with
evidence of the incumbency of such Secretary or Assistant Secretary;

(ii) copies of certificates of good standing dated as of a recent date of PAG
from the Secretary of State of the State of Delaware;

(c) Lien Searches. GECC shall have received on or prior to the Effective Date
the following items, each of which shall be in form and substance satisfactory
to GECC:

(i) certified copies of requests for information or copies (Form UCC-11) dated a
date reasonably near the Effective Date listing all effective financing
statements which name PAG (under its present name or any previous name in the
past ten years) as transferor or debtor and which are filed with the Secretary
of State of Delaware, together with copies of such financing statements, and tax
and judgment lien searches showing no such liens that are not permitted by the
Transaction Documents;

 

13



--------------------------------------------------------------------------------

(d) UCCs. The following filings shall have been made on or prior to the
Effective Date, each of which shall be in form and substance satisfactory to
GECC:

(i) proper financing statements (Form UCC-1), naming PAG, as the debtor, and
GECC, as secured party, in respect of the first priority, perfected security
interest created hereunder and proper financing statements (Form UCC-3), if any,
necessary to release all first priority, perfected security interests and other
rights of any other Person in the Collateral previously granted by PAG shall
have been filed and all filing fees, taxes or other amounts required to be paid
in connection with such filings shall have been paid;

(e) Opinions. GECC shall have received on or prior to the Effective Date the
following items, each of which shall be in form and substance satisfactory to
GECC:

(i) the executed legal opinions of Shane Spradlin, general counsel of PAG, dated
the Effective Date and addressed to GECC, with respect to certain corporate Law
matters, including due organization, valid existence and good standing, power
and authority, and due authorization, execution and delivery of this Agreement,
the other Transaction Documents, and the Collateral Document, the Governmental
Authority consents or filings required in connection with the execution,
delivery and performance of the Transaction Documents, the absence of conflicts
with the Organizational Documents of PAG or Laws and regulations arising from
the execution, delivery and performance of the Transaction Documents and the
Collateral Document, the absence of conflicts with court orders or agreements or
other contracts arising from the execution, delivery and performance of the
Transaction Documents and the Collateral Document, the absence of litigation
affecting the transactions contemplated by the Transaction Documents, the
enforceability of this Agreement, and the Collateral Document and the other
Transaction Documents, the creation, attachment and perfection of the perfected
security interests in the Collateral granted by PAG pursuant hereto, and other
such matters as GECC may request.

6. General Representations and Warranties. PAG hereby represents and warrants to
GECC that:

6.1. Authority. PAG has full power, authority and legal right to enter into this
Agreement and the other Transaction Documents to which it is party and to
perform all its respective obligations hereunder and thereunder. The execution,
delivery and performance of this Agreement and of the other Transaction
Documents to which it is a party (a) are within PAG’s corporate (or other
organizational) powers, have been duly authorized, are not in contravention of
Law or the terms of its Organizational Documents of any Collateral Document or
Material Agreement or undertaking to which PAG is a party or by which PAG is
bound, and (b) will not conflict with nor result in any breach in any of the
provisions of or constitute a default under or result in the creation of any
Lien (except Liens created pursuant to this Agreement or permitted by this
Agreement) upon any asset of PAG under the provisions of any Organizational
Document or other instrument to which PAG or its property is a party or by which
it may be bound.

 

14



--------------------------------------------------------------------------------

6.2. Formation and Qualification.

(a) PAG is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and is duly qualified to do business and
is in good standing in the states or other jurisdictions listed on Schedule 6.2
which constitute all states in which qualification and good standing where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except to the extent the failure to so qualify or
be in good standing would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect on PAG.

(b) PAG (excluding, for the avoidance of doubt, its Subsidiaries) has not been
known by any other organization name in the ten (10) years immediately preceding
the Effective Date (other than “United Auto Group, Inc.”) and does not itself
sell inventory under any other name; nor has PAG been the surviving organization
of a merger or consolidation during the ten (10) years immediately preceding the
Effective Date.

6.3. Enforceable Obligations. This Agreement is, and each other Transaction
Document executed by PAG, constitutes (or will constitute upon the execution and
delivery thereof), the legal, valid and binding obligation of PAG, enforceable
against it in accordance with its terms, except as such enforcement is subject
to the effect of (i) any applicable bankruptcy, insolvency, moratorium or
similar Laws affecting creditors’ rights generally, and (ii) general principles
of equity (regardless of whether considered in a proceeding in equity or at
Law).

6.4. Financial Condition Representation. The consolidated financial statements
of PAG and its subsidiaries and the related notes thereto included in its Annual
Report on Form 10-K filed with the Securities and Exchange Commission on
February 24, 2012 comply in all material respects with the applicable
requirements of the Exchange Act (as defined in the Partnership Agreement) and
fairly present in all material respects the consolidated financial position of
PAG and its subsidiaries as of the dates indicated and the results of their
operations and cash flows for the periods specified and such financial
statements have been prepared in conformity with Generally Accepted Accounting
Principles (as defined in the Partnership Agreement) applied on a consistent
basis throughout the periods covered thereby. Since December 31, 2011, PAG has
conducted its business in the ordinary course in all material respects
consistent with past practice, and, since such date, there has not been any
changes, events or occurrences which has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect with respect
to PAG.

6.5. Absence of Claims Against PTLC. PAG does not have any Claim against PTLC.

7. Covenants.

PAG shall, until payment in full of the Secured Obligations and termination of
this Agreement (except as otherwise expressly provided below):

7.1. Conduct of Business and Maintenance of Existence and Assets. (a) Keep in
full force and effect (i) its existence and (ii) the Material Agreements to
which it is then a party, each to the extent within PAG’s control and using its
reasonable best efforts to the extent not within PAG’s control; and (b) make all
such reports and pay all such franchise and other taxes and license fees and do
all such other acts and things as may be lawfully required to maintain its
rights, licenses, leases, powers and franchises under the Laws of the United
States or any political subdivision thereof where the failure to do so,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

7.2. Requirements of Law. Comply at all times, in all material respects, with
all requirements of Law, the failure to comply with which would reasonably be
expected to have a Material Adverse Effect and promptly notify GECC in writing
of any violation by PAG of any requirement of Law which violation would
reasonably be expected to have a Material Adverse Effect.

7.3. Notice of Default. Promptly give written notice to GECC of the occurrence
of any Default by PAG.

7.4. Inspection of Property; Books and Records; Discussions. Keep proper books
and records of account in which full, true and correct entries in conformity
with generally accepted accounting principles as in effect from time to time in
the United States of America and all requirements of Law shall be made in all
material respects of all dealings and transactions in relation to its business
and activities.

7.5. Further Assurances. Execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates, legal opinions or
documents, and take such actions, as the Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Transaction Documents upon the exercise by GECC of any power, right,
privilege or remedy pursuant to this Agreement or the other Transaction
Documents, including any filings necessary to perfect and protect the first
priority, perfected security interest, which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, and it
shall execute and deliver, or shall cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
such Agent may be required to obtain from it for such governmental consent,
approval, recording, qualification or authorization.

7.6. No Enforcement of Claims. Until the termination of the PTLC Co-Obligation
Agreement in accordance with Section 9.16 thereof, not enforce any Claim against
PTLC other than any Claim PAG may have against PTLC arising after the date
hereof directly as a result of any action or inaction of PTLC as general partner
of the Partnership.

8. Expense Reimbursement. In light of (i) the agreement by PTLC and the GE
Partners (as defined in the Partnership Agreement) to move the Partnership’s
debt structure to market-based financing in a non-disruptive, efficient manner
and (ii) the terms of the Transition Agreement, expected to be executed on or
around May 1, 2012, by and between the Partnership and GECC, as the same may be
amended, restated, supplemented or otherwise modified from time to time, PAG
hereby agrees that Section 3(a) of the Purchase and Sale Agreement, dated
June 26, 2008, by and among General Electric Credit Corporation of Tennessee,
Logistics Holding Corp., RTLC Acquisition Corp. (now known as GE Capital Truck
Leasing Holding Corp.), PTLC, PAG, the Partnership and the other parties thereto
is hereby terminated in its entirety and that PAG is not owed any amounts
thereunder now or in the future.

 

16



--------------------------------------------------------------------------------

9. Tax Characterization. PAG and GECC agree to the following characterization,
for tax purposes, of the Holdings Bonds and related payments and expenses:

(a) The Holdings Bonds shall be treated as debt of GECC and not as debt of
Holdings;

(b) An amount equal to the net proceeds of the Holdings Bonds shall be treated
as transferred in cash by GECC to the Holdings Members in proportion to their
Holdings Percentage Interests (each such transfer a “Deemed Transfer”);

(c) Each Deemed Transfer to a Partnership Member shall be treated as the
proceeds of a loan from GECC to such Partnership Member (each such loan a
“Funding Loan”) with a face amount equal to the product of the face amount of
the Holdings Bonds and such Partnership Member’s Holdings Percentage Interest;

(d) Each Funding Loan shall be treated as having terms consistent with the
agreement between GECC and the Partnership Members, as reflected in the Holdings
LLC Agreement and this Agreement, relating to their economic sharing of
obligations relating to the Holdings Bonds, including the treatment of all PAG
Co-Obligation Fees paid or accrued by a Partnership Member as interest paid or
accrued on such Partnership Member’s Funding Loan and the treatment of all
payments by a Partnership Member of an Indemnified Amount described in
Section 3(i) or Section 3(ii) or, to the extent related to the PAG Co-Obligation
Fee or to payments referred to in Section 3(i) or Section 3(ii), Section 3(v) as
payments made on, or of financing costs or other fees or expenses with respect
to, such Partnership Member’s Funding Loan;

(e) Each Holdings Member shall be treated as having contributed cash, in an
amount equal to the amount of the Deemed Transfer to such Member, to Holdings as
a Capital Contribution (as defined in the Holdings LLC Agreement) on the date
the Holdings Bonds are issued;

(f) All payments by Holdings on, or of financing costs or other fees or expenses
with respect to, the Holdings Bonds shall be treated as distributed in cash to
the Holdings Members in proportion to their Holdings Percentage Interests on the
date such payment is made, with amounts so treated as distributed to each
Partnership Member further treated as used to make payments to GECC on, or of
financing costs or other fees or expenses with respect to, such Partnership
Member’s Funding Loan, and then used by GECC to make payments on, or of
financing costs or other fees or expenses with respect to, the Holdings Bonds;

(g) All Fall Away Payment Amounts treated under the Holdings LLC Agreement as
distributed to a Partnership Member shall be treated as used by such Partnership
Member to make payments to GECC on, or of financing costs or other fees or
expenses with respect to, such Partnership Member’s Funding Loan, and then used
by GECC to make payments on, or of financing costs or other fees or expenses
with respect to, the Holdings Bonds; and

(h) Any Additional Capital Contribution Loan to a Delinquent Member (as defined
in the Holdings LLC Agreement) shall be treated as a loan of cash equal to the
face amount of such loan to such Delinquent Member from the Holdings Member
providing the funds, followed by a contribution of such cash by such Delinquent
Member to Holdings.

 

17



--------------------------------------------------------------------------------

PAG and GECC are aware of the income tax consequences of the above
characterizations of the Holdings Bonds and the related payments and expenses
described in this Section 9 and hereby agree to be bound by the tax
characterizations as set forth in this Section 9 in reporting such items for
income tax purposes.

10. Reduction and Reinstatement of Indemnity Obligation.

(a) Interest Payments. Subject to Section 10(c), if (i) GECC has elected under
Section 3.2(c) of the Holdings LLC Agreement to fund the full amount or any
portion of the Interest Obligations then due or Interest Obligations Deficiency
by making payment of such Interest Obligations or Interest Obligations
Deficiency, respectively, directly to the paying agent under the Holdings Bond
Indenture, and (ii) GECC has received funds in the Funding Subaccount from the
Trustee, then PAG’s obligation to indemnify GECC pursuant to Section 3(i)(a)
shall be reduced in an amount equal to the PAG Co-Obligation Percentage of such
funds GECC has received from the Funding Subaccount.

(b) Maturity Payments. Subject to Section 10(c), if (i) GECC has elected under
Section 3.3(c) of the Holdings LLC Agreement to fund the full amount or any
portion of the Maturity Obligations then due or Maturity Deficiency by making
payment of such Maturity Obligations or Maturity Deficiency, respectively,
directly to the paying agent under the Holdings Bond Indenture, and
(ii) (A) GECC has received funds in the Funding Subaccount from the Trustee
pursuant to Section 3.3(c) of the Holdings LLC Agreement, then PAG’s obligation
to indemnify GECC pursuant to Section 3(ii) shall be reduced in an amount equal
to the PAG Co-Obligation Percentage of such funds GECC has received from the
Funding Subaccount or (B) GECC has received funds in the Contribution Subaccount
from the Trustee pursuant to Section 3.3(f) of the Holdings LLC Agreement, then
PAG’s obligation to indemnify GECC pursuant to Section 3(ii) shall be reduced in
an amount equal to the relative proportion of funds deposited by PAG into the
Contribution Subaccount to those funds deposited by all Members (including PAG)
into the Contribution Subaccount.

(c) Reinstatement of Indemnity Obligation. Notwithstanding anything in this
Agreement or the Holdings LLC Agreement to the contrary, PAG’s indemnification
obligations pursuant to Section 3 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment of any Indemnity Payments
by or on behalf of PAG hereunder, or of any of the funds out of the Funding
Subaccount or the Contribution Subaccount to or for the account of GECC
hereunder or under the Holdings LLC Agreement, is rescinded or must otherwise be
restored or returned upon any Bankruptcy of PAG or otherwise.

 

18



--------------------------------------------------------------------------------

11. Miscellaneous.

11.1. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLIED TO
CONTRACTS TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK AND WITHOUT
REFERENCE TO ANY CONFLICT OF LAW RULES THAT MIGHT LEAD TO THE APLICATION OF THE
LAWS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BROUGHT BY OR AGAINST
PAG WITH RESPECT TO ANY OF THE OBLIGATIONS, THIS AGREEMENT (INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY OR PERFORMANCE) OR ANY OTHER DOCUMENT OR
RELATED TRANSACTION MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE
CITY, COUNTY AND STATE OF NEW YORK, UNITED STATES OF AMERICA, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, PAG ACCEPTS FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENT. PAG
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN RECEIPT
REQUESTED) DIRECTED TO PAG AT ITS ADDRESS SET FORTH IN SECTION 11.5 AND SERVICE
SO MADE SHALL BE DEEMED COMPLETED FIVE (5) BUSINESS DAYS AFTER THE SAME SHALL
HAVE BEEN SO DEPOSITED IN THE MAILS OF THE UNITED STATES OF AMERICA, AND, AT
GECC’S OPTION, BY SERVICE UPON THE CT CORPORATION SYSTEM (OR ANY SUCCESSOR OR
REPLACEMENT PERSON, AS SELECTED BY GECC), WHICH PAG IRREVOCABLY APPOINTS AS
PAG’S AGENT FOR THE PURPOSE OF ACCEPTING SERVICE WITHIN THE STATE OF NEW YORK.
NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW OR SHALL LIMIT THE RIGHT OF GECC TO BRING PROCEEDINGS AGAINST PAG IN THE
COURTS OF ANY OTHER JURISDICTION. PAG WAIVES ANY OBJECTION TO JURISDICTION AND
VENUE OF ANY ACTION INSTITUTED HEREUNDER AND SHALL NOT ASSERT ANY DEFENSE BASED
ON LACK OF JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS. ANY
JUDICIAL PROCEEDING BY PAG AGAINST GECC INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, SHALL BE BROUGHT ONLY IN A FEDERAL
OR STATE COURT LOCATED IN THE CITY OF NEW YORK, STATE OF NEW YORK.

11.2. Entire Understanding. This Agreement, the other Transaction Documents and
the Material Agreements contain the entire understanding between PAG and GECC
relative to the subject matter hereof and thereof and supersede all prior
agreements and understandings, if any, relating to the subject matter hereof.
Any promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing, signed by the
respective officers of the party making such promises, representations,
warranties or guarantees. Neither this Agreement nor any other Transaction
Document, nor any portion or provisions hereof or thereof may be changed,
modified, amended, waived, supplemented, discharged, cancelled or terminated, in
whole or in part, orally or by any course of dealing, or in any manner other
than by an agreement in writing, signed by the party to be charged.

11.3. Advice of Counsel. PAG and GECC acknowledges that it has been advised by
counsel in connection with the execution of this Agreement and the other
Transaction Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Agreement or any other
Transaction Document.

 

19



--------------------------------------------------------------------------------

11.4. Successors and Assigns.

(a) This Agreement shall be binding upon and inure to the benefit of PAG and
GECC and all future holders of the Secured Obligations and their respective
successors and assigns, except that PAG may not Transfer any of its rights or
obligations under this Agreement except as expressly permitted hereunder or in
the Holdings LLC Agreement. Any purported Transfer which is not in compliance
with this Agreement shall be null and void and of no force or effect whatsoever.

(b) PAG authorizes GECC to disclose to any of its transferees or potential
transferees any and all financial information in GECC’s possession concerning
PAG which has been delivered to GECC by or on behalf of PAG pursuant to this
Agreement, any other Transaction Document, the Material Agreements or in
connection with GECC’s credit evaluation of PAG subject, however, to the
provisions on confidentiality set forth in Section 6.8 of the Holdings LLC
Agreement and Section 6.4(i) of the Partnership Agreement.

(c) In the case of a Sale of Holdings Member Interests pursuant to Article 9 of
the Holdings LLC Agreement, subject to the restrictions and requirements
thereunder and under the Partnership Agreement, such purchaser or transferee
shall duly execute an instrument of assumption in form and substance
satisfactory to the Agent and delivered to GECC setting forth such purchaser’s
or transferee’s agreement to be bound by all of the provisions of this Agreement
(including the portion of the Indemnified Amounts corresponding to the Member
Interests being transferred) and acknowledging that such Membership Interests
are under and subject to the security interest granted hereunder and, upon the
execution and delivery of such agreement, shall be deemed “PAG” for purposes of
such portion hereunder with respect to such Membership Interests being
transferred or otherwise; provided, that the Agent shall have the opportunity to
request additional information or documentation reasonably necessary to make a
determination that the assumption of the obligations to pay the PAG
Co-Obligation Fee and the Indemnified Amounts is being made by a creditworthy
party (who shall be at least as creditworthy as the transferor as of the
Effective Date) and such transfer shall not be permitted unless and until this
determination is made by the Agent, which determination shall be made promptly,
reasonably and in good faith; provided further, that the assumption of the
obligations to pay the PAG Co-Obligation Fee and the Indemnified Amounts shall
not release PAG of any of its obligations or liabilities hereunder.
Notwithstanding the immediately preceding proviso, if (i) Penske Corporation, a
Delaware corporation, or PTLC acquires PAG’s Holdings Member Interest and PTLC
or Penske Corporation, as applicable, fully assumes all of PAG’s obligations to
pay the PAG Co-Obligation Fee under Section 2, all Indemnified Amounts under
Section 3 (then existing and future) and all other obligations hereunder, and
all such obligations are joint and several with PTLC’s obligations to pay the
PTLC Co-Obligation Fee (as defined in the PTLC Co-Obligation Agreement) under
Section 2 of the PTLC Co-Obligation Agreement and Indemnified Amounts under
Section 3 (then existing and future) of the PTLC Co-Obligation Agreement,
(ii) GECC continues to have a first priority, perfected security in such Sold
Holdings Member Interest and such Sale is made in accordance with this
Section 11.4, and (iii) GECC simultaneously obtains a first priority, perfected
security interest in the Trademark License Fee (as defined in the PTLC
Co-Obligation Agreement) as security for the performance of the obligations of
Penske Corporation or PTLC, as applicable, to pay the PAG Co-Obligation Fee
under Section 2 and Indemnified Amounts under Section 3(i), Section 3(iii),
Section (v) (to the extent relating to payments under Section 3(i)) and
Section 3(vi) (to the extent relating to payments under Section 3(i) and 3(iii))
with respect to PAG’s Indemnity Payment obligations hereunder, then PAG will be
released from its obligations to pay the PAG Co-Obligation Fee under Section 2
and Indemnified Amounts under Section 3 for obligations or liabilities incurred
in the future and all other future obligations hereunder (but not any then
existing obligations or liabilities, including with respect to any then existing
Additional Capital Contribution Loan, whether or not then due).

 

20



--------------------------------------------------------------------------------

11.5. Notice. Any notice or request hereunder may be given to PAG or to GECC at
their respective addresses set forth below or at such other address as may
hereafter be specified in a notice designated as a notice of change of address
under this Section. Any notice or request hereunder may be given by (a) hand
delivery, (b) overnight courier, (c) registered or certified mail, return
receipt requested, (d) electronic transmission or facsimile (or such other
e-mail address or number as may hereafter be specified in a notice designated as
a notice of change of address), with electronic confirmation of its receipt and
subsequently confirmed by registered or certified mail or overnight courier. Any
notice or other communication required or permitted pursuant to this Agreement
shall be deemed given (a) when personally delivered to any officer of the party
to whom it is addressed, (b) on the earlier of actual receipt thereof or five
(5) Business Days following posting thereof by certified or registered mail,
postage prepaid, or (c) upon actual receipt thereof when sent by a recognized
overnight delivery service or (d) upon actual receipt thereof when sent by
electronic transmission or by facsimile to the address or number set forth below
with electronic confirmation of its receipt, in each case, addressed to each
party at its address set forth below or at such other address as has been
furnished in writing by a party to the other by like notice, provided, that in
order for an electronic transmission to constitute proper notice hereunder, such
electronic transmission must specifically reference this Section 9.5 and state
that it is intended to constitute notice hereunder:

 

      (A)    If to GECC at:   GECC         901 Main Avenue         Norwalk, CT
06851        

Attention:         Operations Leader —

                           Equipment Services

        Facsimile:         203-823-4502         E-mail Address:
dennis.murray@ge.com                 with a copy to:   GECC         901 Main
Avenue         Norwalk, CT 06851        

Attention:         Strategic Transactions

                           Counsel

        Facsimile:         203-750-7098         E-mail Address:
mark.landis@ge.com

 

21



--------------------------------------------------------------------------------

             and a copy to:    GECC       901 Main Avenue       Norwalk, CT
06851       Attention:   

Senior Counsel, Strategic

Transactions and Relations —

Equipment Services

      Facsimile:    203-663-8207       E-mail Address:    joseph.lincoln@ge.com
   (B)     If to PAG at:    Penske Automotive Group, Inc.       2555 Telegraph
Road       Bloomfield Hills, MI 48302       Attention:   

Executive Vice President and

Chief Financial Officer

      Facsimile:    248-648-2805       E-mail Address:         
dave.jones@penskeautomotive.com              with a copy to:    Penske
Automotive Group, Inc.       2555 Telegraph Road       Bloomfield Hills, MI
48302       Attention:    Executive Vice President          and General Counsel
      Facsimile:    248-648-2515       E-mail Address:         
sspradlin@penskeautomotive.com              with a copy to:    Penske
Corporation       2555 Telegraph Road,       Bloomfield Hills, MI 48302      
Attention:   

Executive Vice President and

General Counsel

      Facsimile:    248-648-2135       E-mail Address:   
larry.bluth@penskecorp.com

11.6. Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.

 

22



--------------------------------------------------------------------------------

11.7. Expenses. All costs, fees and expenses, including reasonable attorneys’,
consultants’ or accountants’ fees and disbursements, incurred by GECC under,
pursuant to or in connection with this Agreement or any other Transaction
Document in respect of the following: (a) all efforts made to enforce payment of
any Secured Obligations or effect collection of any Collateral, or (b) after the
occurrence of an Event of Default, as permitted by this Agreement, inspection of
PAG’s books and records or any Collateral, including field audits, or any
physical inventory or any appraisal of any Collateral, or (c) liquidating,
enforcing or foreclosing on GECC’s security interest in or Lien on any of the
Collateral, whether through judicial proceedings or otherwise, or (d) defending
or prosecuting any actions or proceedings arising out of or relating to this
Agreement or any other Transaction Document, shall, in each case, be charged to
PAG’s account as and when incurred, shall be due and payable on demand, shall
bear interest at the Default Rate until paid in full, shall be part of the
Secured Obligations, and shall be secured by the Collateral. This Section 11.7
shall survive the termination of this Agreement.

11.8. Right to Cure. GECC may, in its sole discretion, (a) cure any default or
event of default by PAG under any Transaction Document or Material Agreement
that affects the Collateral, the value of the Collateral or the ability of GECC
to collect or Sell any Collateral or the rights and remedies of GECC therein,
(b) pay or bond on appeal any judgment entered against PAG, (c) discharge any
Liens at any time levied on or existing with respect to the Collateral and
(d) pay any amount, incur any expense or perform any act which GECC, in its sole
discretion determines is necessary or appropriate to preserve, protect, insure
or maintain the Collateral and the rights of GECC with respect thereto. GECC may
add any amounts so expended to the Secured Obligations and charge PAG in default
therefor, such amounts to be repayable by PAG on demand, shall bear interest at
the Default Rate until paid in full, shall be part of the Secured Obligations of
PAG, and shall be secured by the Collateral. GECC shall be under no obligation
to effect such cure, payment or bonding and shall not, by doing so, be deemed to
have assumed any obligation or liability of PAG. Any payment made or other
action taken by GECC under this Section shall be without prejudice to any right
to assert a Default or an Event of Default and to proceed accordingly. This
Section 11.8 shall survive the termination of this Agreement.

11.9. Injunctive Relief. PAG recognizes that, in the event PAG fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy at Law may prove to be inadequate relief to GECC and, therefore,
GECC, if GECC so requests, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving that actual
damages are not an adequate remedy or posting any bond.

11.10. Consequential Damages. PAG hereby waives, to the maximum extent not
prohibited by Law, any right it may have to claim or recover any special,
exemplary, punitive or consequential damages.

11.11. Captions. The captions at various places in this Agreement and any other
Transaction Document are intended for convenience only and do not constitute and
shall not be interpreted as part of this Agreement or any Other Document.

11.12. Counterparts; Telecopied Signatures. This Agreement and the other
Transaction Documents may be executed in any number of separate counterparts and
by different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Delivery of a counterpart hereto or to
any other Transaction Document by facsimile transmission or by electronic
transmission of an Adobe portable document format file (also known as a “PDF
file”) shall be as effective as delivery of an original counterpart hereto.

 

23



--------------------------------------------------------------------------------

11.13. Survival of Representations and Warranties. All representations and
warranties of PAG made in this Agreement and the other Transaction Documents
shall be true at the time of such party’s execution of this Agreement and the
other Transaction Documents, and shall survive the execution, delivery and
acceptance thereof by the parties thereto and the closing of the transactions
described therein or related thereto. Upon any Sale of a Holdings Member
Interest in accordance with Article 9 of the Holdings LLC Agreement, any
purchaser or transferee pursuant to such Sale shall confirm the accuracy of the
representations and warranties hereto with respect to such purchaser or
transferee and the transferred Holdings Member Interests as of the effective
date of such Sale pursuant to an instrument of assumption in form and substance
reasonably satisfactory to the Agent setting forth such purchaser’s or
transferee’s agreement to be bound by all of the provisions of this Agreement,
delivered to GECC.

11.14. Certain Matters of Construction. Unless the context otherwise requires,
(a) the terms “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; (b) terms used herein in the singular also include the
plural and vice versa; (c) all references to statutes and related regulations
shall include any amendments of same and any successor statutes and regulations;
(d) references herein or in any other Transaction Document to any actions being
taken (or omitted to be taken) by GECC or its assignee or transferee after a
Default or Event of Default shall be presumed to mean, unless otherwise
expressly provided, while such Default or Event of Default is continuing;
(e) any pronoun shall include the corresponding masculine, feminine and neuter
forms; (f) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”; (g) the word “will” shall be
construed to have the same meaning and effect as the word “shall”; (h) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Section of, and Exhibits and Schedules to,
this Agreement; and (i) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

11.15. Time. Time is of the essence in this Agreement and each other Transaction
Document. Unless otherwise expressly provided, all references herein and in any
other Transaction Documents to time shall mean and refer to New York time.

11.16. Termination. This Agreement, and the assignments, pledges and security
interests created or granted hereby, shall terminate when all Secured
Obligations shall have been fully paid and satisfied, except that Section 7.6
shall survive the termination of this Agreement as set forth therein. At such
time, GECC shall release and reassign (without recourse upon, or any warranty
whatsoever by, GECC), and deliver to PAG all Collateral then in the custody or
possession of GECC, and provide termination statements under the UCC of the
State of Delaware, all without recourse upon, or warranty whatsoever by, GECC
and at the cost and expense of PAG. This Agreement shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Secured Obligations is rescinded or must otherwise
be restored or returned by PAG upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of PAG, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee of similar officer for,
PAG or any substantial part of its property, or otherwise, all as though such
payments had not been made.

 

24



--------------------------------------------------------------------------------

[Signature page follows]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PAG has caused this Agreement to be duly executed and
delivered by its authorized representative as of the date first above written.

 

PENSKE AUTOMOTIVE GROUP, INC. By:  

/s/ David Jones

Name:   David Jones Title:   Executive Vice President and   Chief Financial
Officer



--------------------------------------------------------------------------------

Accepted: GENERAL ELECTRIC CAPITAL CORPORATION By:  

/s/ Dennis M. Murray

Name:   Dennis M. Murray Title:   Vice President  

 

27



--------------------------------------------------------------------------------

Schedule 6.2

Alabama

Arizona

Connecticut

Florida

Massachusetts

Michigan

Missouri

New Jersey

New York

North Carolina

Pennsylvania

Virginia

 

28